REEVES, Chief Justice,
dissenting.
I continue to stand by the original opinion wherein former Chief Justice Cadena and I were the majority. A trial court *437abuses its discretion if it grants a writ of injunction when the evidence fails to furnish any reasonable basis for a conclusion that the appellant has a probable right of recovery. Camp v. Shannon, 162 Tex. 515, 348 S.W.2d 517, 519 (1961). This case turns on the interpretation of an easement.
In 1977, Glasscock and Winn entered into a right-of-way agreement. These rights were later acquired by Overly Operating Company (Overly). Winn and Overly decided to relinquish this right-of-way to Petty in exchange for another right-of-way on what is now the “1989 Roadway.” They re-conveyed and granted to Petty their right, title, and interest in the Right-of-Way Agreement of 1977.
Petty then granted an easement to Winn which is styled “Agreement Concerning Rights of Way” which is dated November 3, 1989 (1989 Agreement). This easement controlled use of the “1989 Roadway” for exclusive access to a mineral lease which is being developed by Winn (1970 Glasscock lease). The easement specifically provides for a fifty foot right-of-way for road purposes only across Petty’s land in Zavala County. The location of the easement is on the southern portion of the ranch, adjacent to and on the north side of the south fence line of Petty’s property.1 The pertinent portions of the easement provide as follows:
1. Purpose: This roadway Permit is to allow Winn, his successors and assigns, ingress and egress from Winn’s Leta J. Glasscock, et al, Lease covering 8,891.5 acres of land in Zavala County, Texas ... for the express purpose to allow Winn and his assigns to conduct its drilling, development and production of Winn’s and his assign’s interest in the lands covered by such Leta J. Glasscock et al Lease only.
7. Limitation of use: Except for Grantor’s reserved rights and uses, the use of the roadway will be limited by Winn exclusively to Winn, its employees and sub-contractors and its successors and assigns for the use by Winn and its assigns on its Leta J. Glasscock Lease and will not be used to travel to any other property other than to the lease lands covered by the Leta J. Glasscock lease referred to above [the 1970 Glas-scock Lease] as it may be in force from time to time and at the time of use of this roadway easement. This roadway easement shall be the exclusive entrance and exit to and from the lands covered by said Leta J. Glasscock lease. The roadway is to be used by Winn, its employees and subcontractors, and assigns, for the purpose of supplying services and materials in connection with the drilling, testing, completing, equipping, operating and producing that portion of the Leta J. Glasscock Lease owned by Winn and/or his assigns ...
11. Subject to: This roadway Permit is specifically made subject to any easements existing on said land and to any other rights or servitude to which said land may be subject which are senior to the rights and privileges hereby granted.
In addition to the 1970 Glasscock lease, Winn also has a working interest in three other leases, the 1971 Glasscock lease, the Howett Lease, and the Bourge lease. The 1970 Glasscock lease is contiguous to the 1971 Glasscock lease, and the Howett lease and Bourge lease are contiguous to the 1971 Glasscock lease. Winn requested use of the 1989 roadway be extended to the 1971 Glasscock, Bourge, and Howett leases. Petty agreed to the temporary use of the easement, pending a more permanent arrangement. The parties did not reach a permanent agreement, and Petty notified Winn that the temporary use was terminated. Winn continued to use the easement and this suit ensued. The trial court initially restrained and later temporarily enjoined Petty from interfering with Winn’s use of the easement pending a final hearing on the merits.
Winn, claims it is entitled to access provided in the 1989 Agreement because of the Subject to clause in paragraph eleven of the 1989 Agreement and a clause in the *4381970 Glasscock lease which provides as follows:
1. Lessor, ... does hereby grant, lease and let unto lessee the land covered hereby for the purposes and with the exclusive right of exploring, drilling, mining and operating for, producing and owning oil, gas, sulphur and all other minerals ... together with the right to make surveys on said land, lay pipes, ... necessary or useful in lessee’s operations in exploring, ... and transporting minerals produced from the land covered hereby or any other land adjacent thereto ...
A temporary injunction will be reversed on appeal only if the court has clearly abused it discretion or failed to correctly apply the law to the undisputed facts. Manning v. Wieser, 474 S.W.2d 448, 449 (Tex.1971); Jordan v. Rash, 745 S.W.2d 549, 554 (Tex.App.—Waco 1988, no writ).
The contracts before us are clear and unambiguous and the interpretation of them is a matter of law. Bradshaw v. Lower Colorado River Auth., 573 S.W.2d 880, 883 (Tex.Civ.App.—Beaumont 1978, no writ). The courts will give effect to the parties’ intentions as expressed by the writing because the objective intent of the parties controls. City of Pinehurst v. Spooner Addition Water Co., 432 S.W.2d 515, 518 (Tex.1968).
The 1989 Agreement expressly limited Winn’s right to use the roadway to the 1970 Glasscock lease. It was executed at a later date and for a specific purpose; ingress and egress solely to the 1970 Glas-scock lease. The language in the 1970 Glasscock lease granting the right to transport minerals produced from the land leased to any other land adjacent thereto would burden the easement beyond its specific purpose and the obvious contemplation of the parties. The easement could not be enlarged without consent of the parties. See Bickler v. Bickler, 403 S.W.2d 354, 359 (Tex.1966); Kearney & Son v. Fancher, 401 S.W.2d 897, 905 (Tex.App.—Fort Worth 1966, writ ref’d n.r.e.).
Winn contends that the clause in the 1989 Agreement which provides that the roadway is subject to any easement existing on said land and to any other right which the land may be subject to refers to the 1971 Glasscock lease. Consequently, through the rights provided in that lease pertaining to adjacent land, Winn has the right to use the easement for the development of the other leases. I disagree. The words “subject to” in the agreement refer to any limitation, burden, or prior right that might have attached and encumbered the 1989 Roadway. Cockrell v. Texas Gulf Sulphur Co., 157 Tex. 10, 299 S.W.2d 672, 676-77 (1956); Bradshaw v. L.C.R.A., 573 S.W.2d 880, 883 (Tex.App.—Beaumont 1978, no writ).
I am of the opinion that, as a matter of law, Winn has no right to use the 1989 Winn/Petty right of way for the development of the 1971 Glasscock, Bourge, and Howett leases.
*439EXHIBIT
[[Image here]]

. See exhibit, a map of the Ranch Paisano.